Affirmed and Memorandum Majority and Concurring Opinions filed
September 30, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00789-CR

                    JESUS CAJICA ZERMENO, Appellant
                                        V.
                         THE STATE OF TEXAS, Appellee

                    On Appeal from the 244th District Court
                             Ector County, Texas
                     Trial Court Cause No. C-18-0920-CR

                 MEMORANDUM CONCURRING OPINION

      There is legally-sufficient evidence in the record from Rocky Hernandez and
Jose Nunez that appellant shot at both complainants. Further, appellant’s brief does
not present any argument addressing why the inclusion of the law of parties in the
jury charge was error.
      I concur in the judgment.




                                       /s/       Charles A. Spain
                                                 Justice

Panel consists of Justices Spain, Hassan, and Poissant (Poissant, J., majority).
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2